Name: Council Directive 75/275/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (the Netherlands)
 Type: Directive
 Subject Matter: regions of EU Member States; NA;  agricultural policy;  economic policy
 Date Published: 1975-05-19

 Avis juridique important|31975L0275Council Directive 75/275/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (the Netherlands) Official Journal L 128 , 19/05/1975 P. 0229 - 0230COUNCIL DIRECTIVE of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (the Netherlands) (75/275/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/268/EEC (1) of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas, and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Government of the Kingdom of the Netherlands communicated to the Commission, in accordance with Article 2 (1) of Directive No 75/268/EEC, 262 areas suitable for inclusion in the Community list of less-favoured farming areas and information concerning the characteristics of these areas; Whereas for the definition of the areas affected by specific handicaps, which may be considered as less-favoured farming areas within the meaning of Article 3 (5) of Directive No 75/268/EEC, account was taken, on the one hand, of the existence of unfavourable natural production conditions due to poor drainage conditions and to the poor soil quality, and, on the other hand, of handicaps resulting from restrictions prescribed for the preservation of the countryside ; whereas, moreover, the total extent of these areas is not more than 0 740 % of the area of the Member State concerned; Whereas the nature of the abovementioned indices used by the Government of the Kingdom of the Netherlands to define the areas notified to the Commission, corresponds to the characteristics of the areas affected by specific handicaps referred to in Article 3 (5) of Directive No 75/268/EEC; Whereas according to the information supplied by the Member State concerned, these areas are provided with adequate amenities, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas of the Kingdom of the Netherlands which appear in the Annex shall form part of the Community list of less-favoured farming areas within the meaning of Article 3 (5) of Directive No 75/268/EEC. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Brussels, 28 April 1975. For the Council The President M.A. CLINTON (1)See page 1 of this Official Journal. (2)OJ No C 62, 15.3.1975, p. 19. ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE PROBLEEMGEBIEDEN IN DE ZIN VAN ARTIKEL 3, LID 5, VAN RICHTLIJN Nr. 75/268/EEG >PIC FILE= "T0006888">